Merrick, J.
This case was heard and argued in both the trial court and this Division with Special Care Nursing Services, Inc. v. Gina Barrow Fox, Northern District Appellate Division No. 9460, ante, which decided a guaranty issue similar to the one presented in this case. The cases, however, have never been consolidated. It is sufficient to note that the alleged guaranty in this case is, if anything, even more clearly signed by the defendant in her capacity as guardian.
Judgment affirmed. So ordered.